MFS® BLENDED RESEARCH® SMALL CAP EQUITY PORTFOLIO MFS® LIMITED MATURITY PORTFOLIO MFS® CONSERVATIVE ALLOCATION PORTFOLIO MFS® MID CAP VALUE PORTFOLIO MFS® GLOBAL REAL ESTATE PORTFOLIO MFS® MODERATE ALLOCATION PORTFOLIO MFS® GROWTH ALLOCATION PORTFOLIO MFS® NEW DISCOVERY VALUE PORTFOLIO MFS® INFLATION-ADJUSTED BOND PORTFOLIO Effective June 1, 2015, the Board appointed Brent H. Farmer to serve as Interim Chief Compliance Officer of the MFS Funds, to replace Timothy M. Fagan, who resigned effective May 31, 2015. All references and information related to Mr. Fagan are hereby deleted, and the following information is added to the chart in Appendix A - Trustees and Officers- Identification and Background: Name, Age Position(s) Held with Fund Officer Since(1) Number of MFS Funds for which the Person is an Officer(2) Principal Occupations During the Past Five Years Other Directorships During the Past Five Years(3) Brent H. Farmer age 47 Interim Chief Compliance Officer June 2015 Massachusetts Financial Services Company, Vice President and Director of Corporate Compliance 1015062 1 VIT3-APXA-SAI-SUP-060115
